Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Appeal brief filed on 03/22/2022 and examiner-initiated interview of June 17, 2022.  Claims 36-55 are pending and have been considered below.

Status of Claims
The following claims have been amended and or cancelled via examiner amendments: Claims 1, 11, 13, 19 and 20 have been amended. Claims 9-10 and 18 has been cancelled. Claims 21-23 have been added.  

Allowable Subject Matter
Claims 36-55 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael G. Dreznes, Reg. No. 59,965 on 06/03/2022. An agreement was made on 06/14/2022.   
PLEASE AMEND THE CLAIMS AS FOLLOWS: 
1–35.	(Cancelled)
36.	(Currently amended)  A method comprising:
receiving at an electronic device, from a server, responsive to authenticating a user account via an online resource executing on the electronic device, user account data comprising an account identifier;
determining, based at least on passing, by the online resource, the account identifier to an application programming interface that is authorized to access a secure element of the electronic device, whether a credential corresponding to the account identifier is provisioned on [[a ]]the secure element of the electronic device; 
 responsive to determining that the credential is not provisioned on the secure element, displaying, via the online resource, a provisioning option that is selectable to initiate provisioning of the credential on the secure element; 
receiving a selection of the provisioning option;
responsive to the selection, transmitting, via the online resource, an indication of the selection to the server;
receiving response data for provisioning the credential on the secure element; and 
provisioning

37.	(Currently amended)  The method of claim 36, wherein determining, based at least on the account identifier, whether the credential corresponding to the account identifier is provisioned on the secure element of the electronic device comprises:

receiving, via the application programming interface, an indication of whether the corresponding credential is provisioned on the secure element.

38.	(Currently amended)  The method of claim 37, wherein the account identifier of the user account comprises at least a portion of a funding primary account number, and an identifier of the credential comprises a device primary account number that corresponds to the funding primary account number.

39.	(Previously presented)  The method of claim 38, wherein the application programming interface is configured to access the secure element using the at least the portion of the funding primary account number to determine whether the credential having the device primary account number that corresponds to the funding primary account number is provisioned on the secure element.

40.	(Currently amended)  The method of claim 37, wherein the response data is received via the online resource and from the server.



41.	(Previously presented)  The method of claim 40, wherein provisioning, responsive to the selection of the provisioning option, the credential on the secure element comprises passing at least a portion of the response data to the application programing interface that is authorized to access the secure element.

42.	(Previously presented)  The method of claim 36, further comprising:
when the credential is determined to be provisioned on the secure element, display an option for removing the credential from the secure element of the electronic device.

43.	(Previously presented)  The method of claim 36, wherein the online resource comprises at least one of an online application or a website.

44.	(Currently amended)  A device comprising:
a secure element; and
at least one processor configured to:
authenticate, via an online resource executing on the at least one processor, a user account with a server;
receive, via the online resource and from the server, an account identifier of an account for which the user account is authorized to provision a corresponding credential on the secure element;
obtain, based at least on passing, by the online resource, the account identifier to an application programming interface that is authorized to access 
display, based on the indication and via the online resource, a management option for performing a management operation with respect to the corresponding credential; 
receive a selection of the management option;
responsive to the selection, transmit, via the online resource, an indication of the selection to the server;
receive response data for performing the management operation with respect to the corresponding credential; and
perform the management operation with respect to the corresponding credential.

45.	(Currently amended)  The device of claim 44, wherein the application programming interface comprises an operating system application programming interface that is authorized to access the secure element of the device.

46.	(Previously presented)  The device of claim 45, wherein the account identifier of the account comprises at least a portion of a funding primary account number, and an identifier of the corresponding credential comprises a device primary account number that corresponds to the funding primary account number.

47.	(Previously presented)  The device of claim 46, wherein the operating system application programming interface is configured to access the secure element using the at least the portion of the funding primary account number to obtain the indication of whether the corresponding credential is provisioned on the secure element.

48.	(Previously presented)  The device of claim 45, wherein the management operation comprises provisioning the corresponding credential on the secure element when the indication indicates that the corresponding credential is not provisioned on the secure element, and the management operation comprises removing the corresponding credential from the secure element when the indication indicates that the corresponding credential is provisioned on the secure element of the device.

49.	(Previously presented)  The device of claim 48, wherein the management option comprises provisioning the corresponding credential on the secure element and the at least one processor is further configured to:	receive the selection of the management option;
responsive to receipt of the selection, transmit, via the online resource, an indication of the selection to the server; and
receive, via the online resource and from the server, response data for provisioning the corresponding credential on the secure element of the device.

50.	(Previously presented)  The device of claim 49, wherein the at least one processor is configured to facilitate performing the management operation by passing at least a portion of the response data to the operating system application programing interface.

51.	(Previously presented)  The device of claim 44, wherein the online resource comprises at least one of an online application or a website.

52.	(Currently amended)  A non-transitory machine-readable medium comprising code that, when executed by one or more processors, causes the one or more processors to perform operations, the code comprising:
code to authenticate, via an online resource accessed by an electronic device, a user account with a server;
code to receive, via the online resource and from the server, an identifier of an account for which the user account is authorized, by the server, to provision a corresponding credential on a secure element of the electronic device;
code to receive, responsive to providing, by the online resource, the identifier to an application programming interface that is authorized to access the secure element of the electronic device, an indication that the corresponding credential is not provisioned on the secure element of the electronic device;
 code to, responsive to receipt of the indication, display, via the online resource, a selectable option for provisioning the corresponding credential on the secure element of the electronic device;
code to receive a selection of the selectable option;
code to, responsive to the selection, transmit, via the online resource, an indication of the selection to the server;
code to receive response data for provisioning the corresponding credential on the secure element of the electronic device; and
code to provision 

53.	(Currently amended)  The non-transitory machine-readable medium of claim 52, wherein the application programming interface comprises an operating system level application programming interface that is authorized to access the secure element of the electronic device.

54.	(Currently amended)  The non-transitory machine-readable medium of claim 53, wherein the response data is received via the online resource and from the server.



55.	(Previously presented)  The non-transitory machine-readable medium of claim 54, wherein the code to facilitate provisioning the corresponding credential on the secure element of the electronic device comprises code to provide at least a portion of the response data to the operating system level application programming interface that is authorized to access the secure element of the electronic device. 

Examiner's Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 36, 44 and 52:
The Wong et al U.S. 20150046339 is directed toward the method enables optimizing secure element application by providing provisioning scripts to a wallet provider or other payment account manager before card data activation is completed, so that an eventual activation of a provisioned card account on a secure account requires less communication and computational resources at the time of activation, thus minimizing number of messages between a mobile wallet server and a payment processing network service provider, and hence providing efficient provisioning processes to selectively provide enhanced authentication of the user.. 
The Smith et al U.S. 2014/0143108 A1 is directed toward  Provides an infrastructure and systems that allow issuers to execute mass deployment of near-field communication services by scaling through simplicity by creating end-to-end configurations. 
Hill et al US 8,256,004 B1 teaches a method of identifying threats to an organization and developing a risk score for each of the threats to develop a threat portfolio. A maturity portfolio is developed with a maturity level for controlling maturity levels, where maturity model comprises a control objective for Information and related technology maturity model or a capability maturity model (CMM). A processor is configured to perform the function of mapping information from the threat portfolio to maturity portfolio to develop a control portfolio.
The Koh et al US 2012/0130838 A1 is directed toward the method involves initiating data communication with a server. The device information of a secure element (102) is transmitted from the server after registration of secure element. The device information from the secure element is retrieved by computer device (100). The set of keys are received from the server. The keys are generated in the server in accordance with the device information of the secure element. The set of keys in the secure element are stored to facilitate a subsequent transaction by the computing device.
The above prior art references of record do not teach or render obvious the limitations as recited in independent claims 36,44 and 52 as amended.
Regarding claims 37-43, 45-51 and 53-55, the claims are allowable based at least on their depending from an allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Friday, June 17, 2022

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436